1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                           )   Case No.: 1:19-cv-00615-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING DEFENDANTS’
13          v.                                           MOTIONS TO COMPEL
                                                     )
14                                                   )   (ECF Nos. 55, 56)
     W. GIBBONS, et al.,
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Rodney Jerome Womack is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          Currently before the Court are Defendants’ motions to compel, filed on March 24, 2021, and
21   March 29, 2021. (ECF Nos. 55, 56.)
22                                                       I.
23                                      RELEVANT BACKGROUND
24          This action is proceeding against Defendants W. Gibbons, A. Gomez, E. Smith, and G. O’Brien
25   for excessive force and deliberate indifference to a serious medical need.
26          On June 5, 2020, Defendants Gibbons and Gomez filed an answer to the complaint. (ECF No.
27   30.)
28          On July 29, 2020, the Court issued the discovery and scheduling order. (ECF No. 44.)
                                                         1
1           On August 10, 2020, Defendants Smith and O’Brien filed a timely answer to the complaint.

2    (ECF No. 48.)

3           On August 11, 2020, the Court issued an order extending the discovery and scheduling order to

4    Defendants Smith and O’Brien. (ECF No. 49.)

5           On March 24, 2021, Defendants Gibbons and Gomez filed a motion to compel discovery

6    responses. (ECF No. 55.)

7           On March 29, 2021, Defendants Smith and O’Brien filed a motion to compel discovery

8    responses. (ECF No. 56.) Plaintiff did not file an opposition and the time to do has now passed.

9    Local Rule 230(l).

10                                                      II.

11                                           LEGAL STANDARD

12          Plaintiff is proceeding pro se and he is a state prisoner challenging his conditions of

13   confinement. As a result, the parties were relieved of some of the requirements which would

14   otherwise apply, including initial disclosure and the need to meet and confer in good faith prior to

15   involving the Court in a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ.

16   P. 37(a)(1); Local Rules 240, 251; ECF No. 44. Further, where otherwise discoverable information

17   would pose a threat to the safety and security of the prison or infringe upon a protected privacy

18   interest, a need may arise for the Court to balance interests in determining whether disclosure should

19   occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy

20   rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa Fe

21   Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

22   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

23   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

24   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

25   (noting inmate’s entitlement to inspect discoverable information may be accommodated in ways which

26   mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012

27   WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents

28   containing information which implicated the safety and security of the prison); Orr v. Hernandez, No.

                                                         2
1    CV-08-0472-JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for

2    protective order and for redaction of information asserted to risk jeopardizing safety and security of

3    inmates or the institution if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL

4    6703958, at *5-6 (E.D. Cal. Dec. 21, 2011) (requiring defendants to submit withheld documents for in

5    camera review or move for a protective order).

6            However, this is a civil action to which the Federal Rules of Civil Procedure apply. The

7    discovery process is subject to the overriding limitation of good faith, and callous disregard of

8    discovery responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d

9    1242, 1246 (9th Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery

10   regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional to

11   the needs of the case, considering the importance of the issues at stake in the action, the amount in

12   controversy, the parties’ relative access to relevant information, the parties’ resources, the importance

13   of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery

14   outweighs its likely benefit.” Fed R. Civ. P. 26(b)(1).

15           Generally, if the responding party objects to a discovery request, the party moving to compel

16   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

17   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

18   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis

19   v. Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

20   This requires the moving party to inform the Court which discovery requests are the subject of the

21   motion to compel, and, for each disputed response, why the information sought is relevant and why

22   the responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack,

23   2011 WL 6703958, at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4.

24   However, the Court is vested with broad discretion to manage discovery and notwithstanding these

25   procedures, Plaintiff is entitled to leniency as a pro se litigant; therefore, to the extent possible, the

26   Court endeavors to resolve his motion to compel on its merits. Hunt v. County of Orange, 672 F.3d

27   606, 616 (9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir.

28   2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).

                                                           3
1                                                       III.

2                                                 DISCUSSION

3           Defendants seek an order compelling Plaintiff to provide responses to their discovery requests,

4    served on December 23, 2020, and January 19, 2021.

5           A.      Motion to Compel by Defendants Gibbons and Gomez

6           On December 23, 2020, Defendants Gibbons and Gomez served requests for

7    production of documents on Plaintiff. (Declaration of Van Longyear (“Longyear Decl.”) ¶ 2.)

8    Plaintiff had forty-five days to respond, but he failed to do so. (ECF No. 44.) However, Defendants

9    submit that on March 23, 2021, during Plaintiff’s deposition, he admitted and acknowledged that he

10   has declarations from other inmates which he contends support his allegations, but he is withholding

11   the document because he is dissatisfied with the information Defendants produced in response to his

12   discovery requests. (Longyear Decl. ¶¶ 3-4.) As of the day of Defendants’ filing, Plaintiff has failed

13   to respond to the requests for production, and no extensions have been requested nor granted.

14          Pursuant to Federal Rule of Civil Procedure 34, a “party may serve on any other party a request

15   within the scope of Rule 26(b)” for production of documents “in the responding party’s possession,

16   custody, or control.” Fed. R. Civ. P. 34(a). The requesting party “is entitled to individualized,

17   complete responses to each of the [Requests for Production] ..., accompanied by production of each of

18   the documents responsive to the request, regardless of whether the documents have already been

19   produced.” Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal. 2006). Failure to object to requests for

20   production of documents within the time required constitutes a waiver of any objection. See Richmark

21   Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992).

22          Here, it is clear that Plaintiff has entirely failed to respond to Defendants’ requests for

23   production of documents and did not seek an extension of time to do so. In addition, Plaintiff recently

24   acknowledged that he intends to withhold the documentation because he is allegedly dissatisfied with

25   information he received in response to his discovery requests. Therefore, Plaintiff has waived any

26   objection to the requests for production of documents. Furthermore, Plaintiff has failed oppose the

27   instant motion, which is the Court deems as consent to granting the motion to compel. Accordingly,

28

                                                          4
1    Defendants’ motion to compel shall be granted, and Plaintiff will be directed to provide responses to

2    the discovery requests, without objection.

3           B.      Motion to Compel by Defendants Smith and O’Brien

4           On January 29, 2021, Defendant Smith served a first set of requests for production of

5    documents on Plaintiff. (Declaration of David C. Goodwin (“Goodwin Decl.”) ¶ 5.) Defendants

6    requested, among other things, documentation that supports his claims for excessive force,

7    documentation that supports his claims for deliberate indifference, documentation showing any injury,

8    documentation to support damages, and any witness statements. (Goodwin Decl., Ex. A.) Plaintiff

9    had forty-five days to respond. (ECF No. 44.) However, as the day of Defendants’ filing, Plaintiff has

10   failed to respond to the requests for production, and no extensions have been requested nor granted.

11          Defendants submit that during Plaintiff’s deposition on March 23, 2021, Plaintiff testified that

12   he had three inmate-witness statements, but he refused to produce them. (Goodwin Decl. ¶ 9.)

13   Pursuant to Federal Rule of Civil Procedure 34, a “party may serve on any other party a request within

14   the scope of Rule 26(b)” for production of documents “in the responding party’s possession, custody,

15   or control.” Fed. R. Civ. P. 34(a). The requesting party “is entitled to individualized, complete

16   responses to each of the [Requests for Production] ..., accompanied by production of each of the

17   documents responsive to the request, regardless of whether the documents have already been

18   produced.” Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal. 2006). Failure to object to requests for

19   production of documents within the time required constitutes a waiver of any objection. See Richmark

20   Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992).

21          Here, it is clear that Plaintiff has entirely failed to respond to Defendants’ requests for

22   production of documents and did not seek an extension of time to do so. In addition, Plaintiff recently

23   acknowledged that he has three inmate-witness statements, but he refuses to produce the statements.

24   Therefore, Plaintiff has waived any objection to the requests for production of documents.

25   Furthermore, Plaintiff has failed oppose the instant motion, which is the Court deems as consent to

26   granting the motion to compel. Accordingly, Defendants’ motion to compel shall be granted, and

27   Plaintiff will be directed to provide responses to the discovery requests, without objection.

28   ///

                                                          5
1                                                         IV.

2                                          CONCLUSION AND ORDER

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      Defendants’ motions to compel, filed on March 24, 2021, and March 29, 2021 (ECF

5                     Nos. 55, 56) are granted; and

6             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

7                     responses to Defendants’ requests for production of documents, without objection,

8                     along with copies of any responsive documents.

9
10   IT IS SO ORDERED.

11   Dated:        May 3, 2021
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           6
